Citation Nr: 1215695	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-41 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1968 to December 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) and a March 2011 Board remand.

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) is manifested by occupational and social impairment with reduced reliability and productivity due to difficulty, but not an inability, in establishing and maintaining effective relationships, and moderate symptoms such as low frustration tolerance, anger, moodiness, depression, nightmares, sleep disturbance, panic and anxiety attacks, self-isolation, avoidance of others, obsessive rituals, and memory impairment, but normal speech, normal thought process, normal judgment, full orientation, good hygiene, and no suicidal or homicidal ideations, delusions, or hallucinations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran adequate psychiatric examinations in December 2007 and April 2011.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a January 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in March 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the Veteran's recent VA treatment records be obtained and a current examination be provided.  This development was completed and the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

By a January 2009 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 28, 2006.  The Veteran appealed the evaluation.  In a March 2012 rating decision, the RO assigned a 50 percent evaluation, effective November 28, 2006.  Because a 100 percent evaluation was not assigned, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that a Veteran is assumed to be seeking the highest evaluation available and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal").

The Veteran's current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A December 2007 VA PTSD examination was conducted.  The Veteran reported that he was close to his siblings and that they had get-togethers twice per year.  He also stated that he was close to his 2 sons, that they talked often, and that he had been married for 13 years and the relationship was good.  The Veteran's wife did note that the Veteran had low frustration tolerance and will explode and yell unpredictably at times.  The Veteran reported that he did not like to mix with people and limited his recreational activities to occasional deer hunting with his brother-in-law.  He retired in 1999 due to age.  Examination indicated the Veteran was neatly groomed and appropriately dressed with unremarkable psychomotor activity, clear and coherent speech, and a cooperative attitude.  There was a depressed mood, constricted affect, and an intact attention span.  The Veteran was fully oriented, with an unremarkable thought process, no delusions, normal memory, and average intelligence.  The Veteran understood the outcome of behavior and understood that he had a problem.  There was sleep impairment, but no hallucinations, inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, or homicidal or suicidal thoughts.  The Veteran had fair impulse control without episodes of violence, was able to maintain minimum personal hygiene, and had no problems with his activities of daily living.  He reported nightmares, low frustration tolerance with irritability and explosive yelling, social isolation, avoidance, and periodic sadness.  The examiner found that the Veteran's symptoms were not mild and transient, did not cause a decrease in work efficiency with intermittent periods of an inability to perform occupational tasks, did not cause reduced reliability and productivity, did not cause deficiencies in most areas, and did not cause total social and occupational impairment.  A Global Assessment of Functioning (GAF) score of 70 was assigned, which reflects some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) (DSM-IV).

In a February 2009 lay statement, the Veteran's wife stated that the Veteran had great difficulty with his memory.  He was not social, had trouble sleeping, and stayed to one area of the house, particularly if the grandchildren were at the house.  In a February 2009 statement, the Veteran reported panic and anxiety attacks, sleep impairment, depressed moods, self-isolation, impaired memory, and impaired social relationships.  In an October 2009 statement, the Veteran reported nightmares and panic attacks.  He stated that he gets upset over everything and is unpredictable.  The Veteran reported obsessive/ritualistic behaviors, including driving the same route, parking in the same spot, and spending the majority of this time in one room.  He self-isolated, did not have any daily activities, had difficulty with short-term and long-term memory, and had a low frustration tolerance.

In a November 17, 2010 VA medical record, the Veteran reported that he had been married twice, had 2 sons by the first marriage, and now had 2 step daughters.  He retired approximately 10 years earlier.  The Veteran stated that he was more nervous and angry, was not social, and had memory problems, bad dreams, trouble sleeping.  He was depressed and anxious, but denied suicidal and homicidal thoughts.  The Veteran reported being bothered nearly every day by difficulty concentrating and was bothered more than half the time by having little interest or pleasure in doing things, having little energy, and feeling bad about himself or feeling like he let his family down.  He also reported anger and feeling jumpy and startled.  The Veteran stated he avoided thinking or talking about stressful experiences, activities or situations that reminded him of the stressful experiences, feeling distant or cut off from others, feeling as if his future would be cut short, and trouble falling or staying asleep.  He reported moderate symptoms of reliving the stressful experience, trouble remembering important parts of a stressful experience from the past, and feeling irritability or having anger outbursts.  The Veteran reported a little bit of repeated disturbing memories and dreams, feeling emotionally numb, being unable to have loving feelings, and being super alert or watchful and on guard.  His symptoms made it very difficult to do work, take care of things at home, or get along with others.  Examination indicated that the Veteran was fully oriented, with average intelligence, spontaneous, clear, and coherent speech, normal perception, normal judgment, normal thought content without suicidal or homicidal ideations or delusions, and an understanding that he had a problem.  He was neatly groomed with good hygiene, a neutral mood, and a congruent affect.  A GAF score of 55 was assigned, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.

In a December 29, 2010 VA treatment record, the Veteran reported self-isolation, memory problems, getting easily stressed out, nightmares, and difficulty sleeping.  Upon examination, the Veteran was fully oriented, neatly groomed with good hygiene, and had an anxious mood, congruent affect, and spontaneous, clear, and coherent speech.  He was able to maintain focus and had normal perception, judgment, and thought content.  There were no suicidal or homicidal ideations or delusions.  There was average intelligence and he understood he had a problem.  A GAF score of 55 was assigned, which contemplates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.

At the January 2011 Board hearing, the Veteran reported mood swings, depression, and withdrawing from people.  He had flashbacks, panic attacks 2 to 3 times per week, and dreams once or twice per week that woke him up.  He stated that he slept a lot.  He was close to his 2 sons, but interacted with them with difficulty.  He and his wife attended church regularly, but sat in the back and he did not socialize.  The Veteran had retired approximately 10 years earlier.  The Veteran reported short term memory difficulties and difficulty dealing with people.  The Veteran's wife stated that he seemed depressed, that he withdraws from her, and that his moods depended on the day.  

In VA group therapy sessions in January 2011, a GAF score of 55 was assigned.  In VA group therapy sessions in February 2011, GAF scores of 55 and 57 were assigned.  These scores reflect moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.  In a February 23, 2011 VA record, the Veteran reported that group therapy was helping him to feel less isolated.  He continued to have nightmares.  Examination indicated the Veteran was fully oriented, neatly groomed with good hygiene, and had a neutral mood, congruent affect, and spontaneous, clear, and coherent speech.  There was normal judgment, normal perception, an ability to maintain focus, normal thought content without suicidal or homicidal ideations or delusions, and average intelligence.  The Veteran had insight into his problems.  A GAF score of 57 was assigned, which contemplates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  In VA group therapy sessions dated in March 2011, a GAF score of 57 was assigned.  That score contemplates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.

An April 2011 VA PTSD examination was conducted upon a review of the claims file.  The Veteran reported that he received benefits from attending group therapy and recently began opening up about his symptoms.  He avoided activities and the company of other people.  He had been married for 17 years and the relationship was good and close, but it was complicated due to his impatience.  The Veteran reported that he communicated with his brother-in-law a few times per week and his relationship with his 2 sons was fair.  When the grandchildren come to visit, he had to leave the house or close himself off.  He did not have relationships with individuals outside of his family.  He retired in 2000 due to his length of employment.  The Veteran stated that he avoids crowds and tries to go to restaurants and stores at off times to avoid people.  He enjoyed feeding the birds and squirrels, attending church, and watching the news, although doing so upset him.  He denied suicidal and homicidal ideations, but reported having a short fuse and experiencing panic attacks and obsessive ritualistic behaviors as he stated he does things in the same order and that disruptions in the process throw him off.  The Veteran reported broken sleep and denied hallucinations.

Upon examination, the Veteran was fully oriented, clean and neatly groomed, appropriately dressed, and cooperative, with a normal affect and dysphoric mood.  There was unremarkable psychomotor activity, unremarkable thought content, no delusions, average intelligence, but his speech was hesitant and slow, due to his hearing loss.  The Veteran had a short attention span and a rambling and racing thought process.  He understood the outcome of behavior and that he had a problem.  The examiner found good impulse control, no episodes of violence, maintenance of minimum personal hygiene, and no problems with activities of daily living.  The Veteran's memory was mildly impaired.  The Veteran endorsed daily, consistent symptoms of PTSD with moderate to severe intensity.  The diagnosis was severe PTSD and the GAF score was 55, which indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  There was not total social and occupational impairment, but there were deficiencies in judgment as he was easily angered and had a quick temper; in thinking, because he did not fully report his symptoms as he did not want people to think he was crazy; in family relations, because his relationships with his children, stepchildren, and grandchildren had suffered due to avoidant behavior; and in mood, as he feels agitated and sad.  

The Board finds that the evidence of record does not support an initial evaluation in excess of 50 percent for the Veteran's PTSD.  First, the GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, almost all of the Veteran's GAF scores reflected moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  A score of 70 was assigned in 2007, which reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The Board finds that throughout the appeal period, the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of his symptoms.  These GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, mandate the assignment of an increased evaluation as a 70 percent evaluation requires deficiencies in most areas and an inability to establish and maintain effective relationships.  

Second, then, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Here, the Veteran has consistently reported close or fair relationships with his various family members, including his wife, brother-in-law, sons, and siblings.  Although the relationships have all suffered due to avoidant behavior, and they are complicated by his PTSD symptoms, he has maintained effective relationships.  Thus, the evidence does not demonstrate an inability to establish and maintain effective relationships; rather, the evidence demonstrates difficulty in doing so.  This more closely approximates the requirements for a 50, and not a 70, percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Additionally, although the 2011 VA examiner noted deficiencies in most areas and severe PTSD, the Board finds that the deficiencies are only in mood and family relations, and not in judgment or thinking.  In the conclusion section of the examination report, the examiner listed anger as indicating a deficiency in judgment and mood.  But in the finding section, the examiner noted that the Veteran understood the outcome of behaviors and good impulse control.  Further, the examiner also listed agitation and sadness in the mood section.  Thus, the findings as determined by the examiner demonstrate that the Veteran's judgment is not impaired.  Furthermore, although the examiner concluded there were deficiencies in thinking, the findings in the examination report demonstrate the opposite as the examiner found unremarkable psychomotor activity and thought content, and no delusions or hallucinations, although there was a rambling and racing thought process.  On the whole, the examiner's findings do not support a deficiency in thinking.  Accordingly, the Board finds that the Veteran's PTSD symptoms cause deficiencies in mood and family relations, but not thinking and judgment.  

Finally, the Veteran's reported PTSD symptomatology includes low frustration tolerance, anger, moodiness, depression, nightmares, sleep disturbance, panic and anxiety attacks, self-isolation, avoidance of others, obsessive rituals, and memory impairment.  The evidence also showed, however, normal speech, normal thought process, normal judgment, full orientation, good hygiene, and no suicidal or homicidal ideations, delusions, or hallucinations.  Again, these symptoms demonstrate entitlement to a 50 percent evaluation, but not a 70, as they demonstrate memory impairment, disturbance of motivation of mood, and panic attacks, but not obsessional rituals that interfere with routine activities, panic or depression that affects his ability to functional independently, and no disorientation, suicidal ideations, impaired impulse control, or neglect of personal appearance and hygiene.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess various psychiatric symptoms and occupational and social impairment.  In the absence of any additional factors, the RO's failure to refer this issue for consideration of an extraschedular rating was correct.

After review of the evidence, there is no evidence of record that would warrant a rating in excess of 50 percent for service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased initial evaluation for service-connected PTSD is denied.


____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


